People v Gooden (2016 NY Slip Op 00666)





People v Gooden


2016 NY Slip Op 00666


Decided on February 3, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 3, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
L. PRISCILLA HALL
SHERI S. ROMAN
COLLEEN D. DUFFY, JJ.


1995-00677
 (Ind. No. 1433/85)

[*1]The People of the State of New York, plaintiff, 
vKarl Gooden, defendant.


Karl Gooden, Albion, NY, defendant pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove and Amy Appelbaum of counsel), for plaintiff.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the Supreme Court, Kings County, rendered June 24, 1986.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
DILLON, J.P., HALL, ROMAN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court